t c memo united_states tax_court gregory dean owens petitioner v commissioner of internal revenue respondent docket no filed date gregory dean owens pro_se rebecca dance harris for respondent memorandum findings_of_fact and opinion thornton judge respondent determined the following deficiencies in and additions to petitioner’s federal income taxes addition_to_tax year deficiency sec_6651 dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number the issues for decision are whether petitioner underreported gross_receipts from his dental practice for taxable years through as determined by respondent whether for taxable years and petitioner substantiated his claimed wage expense deductions and whether for each year in issue petitioner is liable for the sec_6651 addition_to_tax for fraudulent_failure_to_file an income_tax return findings_of_fact the parties have stipulated some of the facts which we incorporate herein by this reference when he petitioned the court petitioner resided in abingdon virginia petitioner’s dental practice from through the years in issue petitioner was sole_proprietor of his general dental practice in abingdon virginia the dental practice the town of abingdon virginia abingdon required petitioner to file on or before january each year a business license application the application 1’ all section references are to the internal_revenue_code in effect for the relevant taxable years all rule references are to the tax_court rules_of_practice and procedure reporting among other things gross_receipts from the dental practice for the previous calendar_year abingdon used this information to calculate petitioner’s business license tax petitioner timely filed applications reporting gross_receipts from the dental practice as follows year gross_receipts dollar_figure big_number big_number big_number big_number on each application petitioner affirmed under penalty of perjury that the amount reported as gross_receipts was true and correct the criminal investigation petitioner initially failed to file federal_income_tax returns for the years through on date following an investigation by respondent’s criminal_investigation_division petitioner executed a plea agreement wherein he agreed to plead guilty to five counts of violating sec_7203 for willful failure_to_file federal_income_tax returns--one count for each of the subject years on date judgment was entered by the united_states district_court for the western district of virginia accepting petitioner’s guilty plea pursuant to the terms of his plea agreement petitioner stipulated that this plea agreement does not settle compromise or otherwise affect in any way any federal tax interest civil penalty or other obligation for which i may now be or in the future become liable under title_26 united_states_code q4e- petitioner’s federal_income_tax returns pursuant to the terms of the plea agreement petitioner agreed to file a true complete and correct federal_income_tax return for each of the subject years on date petitioner filed these federal_income_tax returns attached to each return is a schedule c profit or loss from business sole_proprietorship schedule c showing among other things gross_income from the dental practice and wage expense deductions in the following amounts year gross_income wage expenses dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number petitioner maintained no books_or_records of his income and expenses he does not know how he arrived at either the gross_receipts or wage expense deductions shown on the schedules c respondent’ s determinations in the notice_of_deficiency respondent determined that petitioner’s dental practice gross_income and allowable wage expense deductions were as follows year gross_income wage expense dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number -- - opinion unreported gross_income respondent determined that petitioner had unreported gross_income from his dental practice based on the excess of the amounts petitioner reported on his applications for the subject years over the amounts he reported on his delinquent federal_income_tax returns petitioner’s admissions on the applications provide at least a minimal evidentiary foundation if any be required supporting respondent’s determinations of unreported income cf 999_f2d_760 4th cir affg tcmemo_1992_153 the burden_of_proof is on petitioner to show that respondent’s determinations are incorrect see rule a 290_us_111 williams v commissioner supra in his petition petitioner states that respondent’s determinations are in error because the gross_receipts reported to town of abingdon have been determined to be incorrect petitioner has offered no testimony or other evidence to support in certain circumstances if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on respondent see sec_7491 rule a sec_7491 is effective with respect to court proceedings arising in connection with examinations commencing after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_726 petitioner does not contend nor is there evidence that his examination commenced after date or that sec_7491 applies in this case -- - this contention petitioner has not attempted to controvert the admissions he made under penalties of perjury on each application that he filed shortly after the end of each year in issue indeed these contemporaneous applications seem more reliable than petitioner’s federal_income_tax returns which were filed years after the fact especially given that petitioner has admitted that he kept no books_or_records and has stipulated that he does not know how he arrived at the gross_receipts reported on his tax returns therefore we sustain respondent’s determination of the amount of petitioner’s unreported income wage expense deductions petitioner offered no evidence to substantiate the wage expense deductions he claimed on his federal_income_tax returns accordingly petitioner has not established that he is entitled to wage expense deductions greater than those allowed by respondent additions to tax pursuant to sec_6651 respondent has determined that petitioner is liable for sec_6651 additions to tax for fraudulently failing to file his tax returns for each of the subject years respondent must establish by clear_and_convincing evidence that petitioner’s for respondent determined that petitioner is entitled to wage expense deductions greater than petitioner claimed on his federal_income_tax return this determination is not in issue - failure_to_file was an intentional attempt to evade tax believed to be owing see sec_7454 rule b 102_tc_632 67_tc_181 affd without published opinion 578_f2d_1383 8th cir the existence of fraud is a question of fact to be resolved upon consideration of the entire record gajewski v commissioner supra pincite because fraudulent intent can seldom be established by direct proof it may be proved by circumstantial evidence clayton v commissioner supra pincite 92_tc_661 petitioner pleaded guilty to five counts of violating sec_7203 for willful failure_to_file federal_income_tax returns one count for each taxable_year and willful failure_to_file even over an extended time does not conclusively establish the fraudulent intent required under sec_6651 see 75_tc_1 wilkinson v commissioner tcmemo_1997_410 petitioner’s guilty plea however is evidence of fraud that coupled with other affirmative indications of the requisite fraudulent intent warrants imposition of the addition_to_tax for fraud see grosshandler v commissioner supra as evidenced by his admissions in the plea agreement petitioner knew that he was required to file a federal_income_tax return for each year in issue and he willfully failed to do so --- - until faced with the prospect of criminal prosecution as evidenced by the applications he filed with abingdon petitioner was aware that he had substantial gross_income from his dental practice when petitioner finally did file tax returns for the years in issue he understated his aggregate gross_income by approximately dollar_figure petitioner maintained no books_and_records of his income and expenses according to undisputed testimony of respondent’s special_agent petitioner indicated during the criminal investigation that he had avoided investing in assets such as real_estate that he believed the internal_revenue_service irs could seize in collection of back taxes instead he invested in assets such as gold and silver bars anda swiss annuity that he believed the irs could not seize such statements are inconsistent with any good-faith misunderstanding of the tax laws that could negate fraud cf 99_tc_202 although petitioner attended trial he declined the opportunity to testify and failed to introduce any evidence we draw an adverse inference from petitioner’s silence and take it into account as a factor to be considered in combination with all the other evidence in the record see sherrer v commissioner tcmemo_1999_122 on the basis of all the evidence we conclude that petitioner is liable for the sec_6651 addition_to_tax for --- - each year in issue accordingly we need not address respondent’s alternative arguments that petitioner is liable for sec_6651 additions to tax or sec_6662 accuracy- related penalties to reflect the foregoing decision will be entered under rule schedules attached to the notice_of_deficiency indicate that for each year in issue respondent determined the sec_6651 additions to tax based on petitioner’s total corrected tax_liability calculated as the sum of the total_tax shown on petitioner’s return plus the amount determined to be a deficiency for each year with adjustments for additions to tax previously assessed under sec_6651 our jurisdiction over respondent’s determination under sec_6651 extends only to so much of the addition_to_tax as is attributable to the deficiency cf 115_tc_142 estate of nemerov v commissioner tcmemo_1998_186 in the rule_155_computations we expect the amount of the deficiency for each year in issue to be calculated by including only those amounts of the sec_6651 additions to tax that are attributable to the deficiencies for the years in issue
